Citation Nr: 1233189	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-16 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and His Wife


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part denied entitlement to service connection for hypertension.

In November 2010 the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

In April 2011, the Board denied the claim for service connection for cardiac arrhythmia status post pacemaker implant.  The Board also remanded the claim for service connection for hypertension to the RO via the Appeals Management Center (AMC) for additional development.  The requested development has been completed, and the case is before the Board for final review.


FINDINGS OF FACT

The competent and probative evidence of record fails to establish that hypertension was initially manifested during service or within one year after separation from service, or that hypertension is related to active service.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, an April 2007 letter provided the Veteran with notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service private treatment records, Army publications, hearing testimony, and VA examination reports. 

The Board also notes that actions requested in the prior remand have been undertaken.  Here, treatment records, or an appropriate release to obtain records on his behalf, from Fort Polk Hospital dated from September 1998 to 2001 were requested from the Veteran in April 2011, but he did not provide the requested evidence or information.  The claim was readjudicated in a March 2012 supplemental statement of the case.  Thus, the Board finds that the remand directives have been substantially complied with, and a decision on the merits 
can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the claims file, including the electronic Virtual VA paperless claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board notes that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).

The Veteran contends that his current hypertension disability began during military service with elevated blood pressure readings and that he was diagnosed with hypertension and began taking medication for hypertension within one year of retirement from military service. 

The Veteran's service treatment records have been reviewed and do not reflect a diagnosis of hypertension.  Blood pressure readings were recorded on approximately 27 occasions.  Of those recordings, systolic blood pressure never reached 160mm. or greater.  On six occasions (October 1985, July and August 1986, January 1992, November 1996, and February 1997) diastolic blood pressure was recorded at 90mm. or greater, including in July 1986 when he participated in a three-day blood pressure check.  A February 1997 Persian Gulf examination report noted a history of elevated diastolic blood pressure since 1986 intermittently, and the Veteran reported that he had lots of stress in the past; no blood pressure medication was given.  The assessment included history of elevated blood pressure.

At no time was the Veteran treated for or diagnosed with hypertension during military service.  At the time of his retirement physical examination in July 1998, his blood pressure was within the normal range and recorded as 124/72.  It was noted that the Veteran had a history of some elevated blood pressure readings in the past depending on stress, but no diagnosis of hypertension was provided.

In September 1998, the Veteran filed an original claim for service connection for multiple claimed disabilities, but did not include a claim for hypertension or high blood pressure.  He failed to report for any of the VA examinations, including a general medical examination, which was scheduled for October 1998.

In a post-service private history and physical report from D.R., M.D., dated in April 2001, the Veteran indicated that he wanted to establish medical care.  He described a past medical history that included hypertension and indicated that current medications included Lotensin, but he had been out of the medication for two weeks.  Blood pressure readings were recorded twice as 150/110.  The impression included hypertension, and Lotensin was resumed.  No earlier evidence of hypertension or antihypertensive medication is found in the claims file.

The Veteran's claim for service connection for hypertension was received in March 2007.  He indicated that throughout his Army career and since his retirement from the Army in 1998, he had continually had a problem with hypertension.  

During an October 2007 VA examination, the Veteran's claims file was not available for review.  The Veteran stated that hypertension was diagnosed in 1983.  He indicated that his father's family had a history of heart trouble, his mother had several transient ischemic attacks, and a sister had hypertension.  Current medications included Lotensin.  The diagnosis was hypertension.

In his July 2008 notice of disagreement, the Veteran indicated that his claimed disabilities were all addressed in his service treatment records.

During a February 2009 VA hypertension examination, the Veteran reported that the onset of his hypertension was in 1983 during active service and that he had a family history of hypertension.  He stated that he was diagnosed with hypertension at the Army Hospital in 1998 six months after retirement from military service and started on Lotensin.  Following a review of the claims file and physical examination, the diagnosis was hypertension.  The examining cardiologist opined that the Veteran's current hypertension was less likely as not related to the elevated blood pressure in service and/or had its onset in service.  He reasoned that a review of the claims file showed episodic elevated blood pressure during service but no diagnosis of hypertension since the three day check to confirm elevation did not support a diagnosis of hypertension.  He further supported his opinion, observing that service treatment records noted blood pressure elevation due to stress.  He concluded that there was no medical evidence to show when the Veteran was actually diagnosed with hypertension, although the Veteran stated that he was started on blood pressure medications after service by a private doctor.

In his substantive appeal received in April 2009, the Veteran responded to the February 2009 statement of the case (SOC), which stated that service treatment records noted blood pressure elevation due to stress.  He asserted that stress was a major contributor to hypertension.

In November 2010, the Veteran submitted excerpts of Army publications pertaining to flying standards and standards of medical fitness.  The Standards of Medical Fitness excerpt indicates that the "causes for referral to an MEB [medical evaluation board]" include "hypertensive cardiovascular disease and hypertensive vascular disease.  Diastolic pressure consistently more than 110 mmHg following an adequate period of therapy in an ambulatory status."

In November 2010 the Veteran testified that as a scout helicopter mechanic, he underwent a Class 3 flight physical every year.  He believed that he was first grounded for elevated blood pressure around 1984.  The Veteran replied affirmatively when his representative asked whether a flight surgeon had ever discussed the possibility with the Veteran that he had hypertension, but agreed to control it by limiting his stress, caffeine and sodium, and watching his diet to keep a diagnosis of hypertension off the books.  The Veteran's wife, who was also a 20-year Army Veteran, testified that it was fairly common to receive an "off the book waiver" during Class 3 physicals.  The Veteran also testified that he had a hard time remembering, but believed that he was first placed on blood pressure medication in 1997 at Fort Polk Hospital around the time of retirement from military service.  He also testified that he believed he was on the medication for a year before he moved in 2000 and began seeing his current cardiologist, Dr. D.R.  He also stated that he was placed on medication toward the end of service.

In correspondence dated in December 2010, Dr. D.R. stated that he had been treating the Veteran for hypertension for ten years, that he had reviewed the Veteran's military records and his history of high blood pressure with hypertensive vascular disease for greater than 25 years, and that the Veteran had been on antihypertensives since 1998.

The Board notes that while there is evidence of some elevated blood pressure readings during the Veteran's 20 years of military service, his service treatment records do not reflect any diagnosed hypertension, and blood pressure was normal at separation.  Moreover, the VA examiner concluded that the Veteran's current hypertension did not arise in service.  However, because the April 2001 new patient history and physical report from Dr. D.R. noted that the Veteran was taking antihypertensive medication and the Veteran testified that he was taking antihypertensive medication for one year prior to beginning care with Dr. D.R., the Board remanded the case in April 2011 to attempt to obtain the treatment records from Fort Polk Hospital that the Veteran identified during the hearing and associate them with the claims file.

In an April 2011 letter, the AMC asked the Veteran to provide the names, addresses, and approximate dates of treatment of all VA and non-VA medical care providers who treated him for hypertension since separation from service, including treatment records from the Fort Polk Hospital dated from September 1998 to 2001.  The AMC asked him to complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information, or to obtain and send the requested medical evidence himself.  The Veteran did not respond to the request or submit the requested medical records.

In a March 2012 supplemental statement of the case (SSOC), the AMC continued to deny the claim for service connection for hypertension.  The Veteran promptly replied in March 2012 using the enclosed SSOC notice response form and indicated that he had more information and evidence to submit in support of his appeal, acknowledging that he had a full 30-day period to submit the information or evidence.  Additional information or evidence has not been received from the Veteran or on his behalf in support of the claim for service connection for hypertension, with the exception of an August 2012 informal hearing presentation from the Veteran's representative. 

The Board has carefully considered the medical and lay evidence of record, including statements from the Veteran, his wife, and his representative, but finds that service connection for hypertension is not warranted. 

Considering the claim for service connection on a direct basis, the Board acknowledges that service treatment records reflect some elevated blood pressure readings; however, none of those readings reflected "hypertension" as defined by 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 for VA compensation purposes.  Particularly, while the diastolic blood pressure was recorded at 90mm. or greater on six out of approximately 27 occasions during service, his diastolic blood pressure was predominantly less than 90mm.  The February 2009 VA examiner concluded that it was less likely as not that the current hypertension disability had its onset in service or was otherwise related to service.  Because the medical opinion was supported by the blood pressure readings reflected in the service treatment records, and the examiner provided a rationale for his conclusion, the Board finds that the opinion is highly probative.

In comparison, the December 2010 statement from Dr. D.R. that the Veteran had high blood pressure with hypertensive vascular disease for greater than 25 years is afforded little, if any, probative value because it appears to be contradicted by objective medical evidence from the Veteran's service treatment records, which do not document hypertension, but only elevated blood pressure readings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  While Dr. D.R. noted that he reviewed the Veteran's military records, he also noted that he reviewed the Veteran's history of high blood pressure with hypertensive vascular disease for greater than 25 years and that he has been on antihypertensives since 1998.  The Board notes that the Veteran began treatment with Dr. D.R. in April 2001 (not contemporaneous with service), and that service treatment records do not reflect a diagnosis of hypertension or hypertensive vascular disease to support the statement that such has been present for 25 years.  Dr. D.R. provided no explanation for his statement, and it appears to be based on a recitation of history provided by the Veteran, which the Board notes has been inconsistent and is not reliable.   See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history and unsupported by clinical findings is not probative).

In this regard, the Veteran has asserted that throughout his Army career and since his retirement from the Army in 1998, he had continually had a problem with hypertension.  During the October 2007 VA examination, the Veteran stated that hypertension was diagnosed in 1983.  During a February 2009 VA hypertension examination, the Veteran reported that the onset of his hypertension was in 1983 during active service.  He stated that he was diagnosed with hypertension at the Army Hospital in 1998 six months after retirement from military service and started on Lotensin.  In November 2010 the Veteran testified that he underwent a Class 3 flight physical every year and believed that he was first grounded for elevated blood pressure around 1984.  The Veteran first testified that he was not placed on medication during service, but later testified that he believed that he was first placed on blood pressure medication in 1997 at Fort Polk Hospital right toward the end of his service.  He stated he was on the medication for a year before he moved in 2000 and began seeing his current cardiologist, Dr. D.R.  He did acknowledge that it was 12 years ago and it was hard to remember.  The Board notes that the 1998 separation examination indicated that the Veteran was on no medication.  

Ultimately, while the Veteran may have been under the impression that any elevated blood pressure reading is hypertension when providing his history to medical personnel post service, the service treatment records reflect that he was examined for hypertension, but such was not diagnosed during service.  Likewise, he has conceded that it is difficult to remember events from 12 years ago, and has been inconsistent in when he was placed on medication (during service versus following service).  Further, his recall is also inconsistent with the record from Dr. D.R. noting the first initial visit occurred in April 2001, which, if he is correct that he was on medication one year prior to that treatment, places the onset of medication use in 2000, not 1998.  The Board finds that the Veteran's contentions as to the onset of diagnosed hypertension and when he was first placed on medication is not reliable and therefore, lacking credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Moreover, the Veteran identified medical records from Fort Polk Hospital, indicating that he was diagnosed with hypertension there and started on medication after military retirement.  The Veteran was asked to provide those records or return an Authorization and Consent to Release Information to allow VA to obtain those records on his behalf, but he did not provide the records or return a signed authorization.  Such records could potentially have substantiated his contention 
as to the onset of treatment of hypertension being close in time to service.  Unfortunately, his failure to comply with the request leaves only his unreliable assertion as to the onset of treatment.  The "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board has considered the Veteran and his wife's testimony suggesting that flight surgeons kept a diagnosis of hypertension "off the books" to help the Veteran avoid being grounded.  However, the Board notes that the Veteran was referred for a 3 day blood pressure check, which suggests that the flight surgeons were concerned about the elevated readings rather than attempting to conceal such.  Moreover, there would be no reason on the July 1998 retirement examination to fail to mention a diagnosis of hypertension, or a history thereof, as flight status was no longer an issue.  In any event, the Board finds the contemporaneous summary of the physician at the July 1998 retirement examination (concluding that past elevated blood pressure readings were dependent on the Veteran's stress) as well as the actual blood pressure readings taken during service to be more persuasive than the post-service suggestion that flight surgeons deliberately concealed a diagnosed hypertension disability.

The Board also carefully considered whether service connection for hypertension is warranted on a presumptive basis, noting the Veteran's February 2009 assertion to a VA examiner that he was diagnosed with hypertension six months after military retirement and started on medication.  As noted above, his assertions as to the diagnosis and treatment of hypertension have been found to be unreliable.  Moreover, to establish service connection on a presumptive basis, the evidence must show hypertension manifested to a compensable degree within one year of discharge from service, not just a diagnosis and treatment of such.  38 C.F.R. § 3.309(a).  Here, the Veteran has not complied with the request by VA to provide an authorization form for, or the records from, Fort Polk Hospital to establish that his diastolic pressure was predominantly 100mm or more, that there was a history of such and he required medication for control, or that there was systolic pressure predominantly 160mm or more, during the one year period following discharge from service.  38 C.F.R. § 4.104, Diagnostic Code 7101.  As there is no competent and probative evidence establishing that the Veteran suffered from hypertension to a compensable degree within one year following his discharge from service, service connection on a presumptive basis is not warranted. 

To the extent the Veteran contends that his current hypertension had its onset in service or is related to service, the Board notes that the Veteran has not shown that he has specialized training sufficient to render an opinion as to the diagnosis or etiology of hypertension, as such requires medical expertise and testing to determine.  Accordingly, his opinion that he suffered from hypertension during service or shortly thereafter or that current hypertension is related to service is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the service treatment records and the opinion of the VA examiner are of greater probative value than the Veteran's lay assertions. 

The Board acknowledges that the Veteran has submitted excerpts from Army publications to support his claim for service connection for hypertension, including information that indicates that "diastolic pressure consistently more than 110 mmHg following an adequate period of therapy in an ambulatory status" warrants a referral to an MEB.  The Veteran's diastolic pressure during service was not more than 110, and the Board reiterates that federal regulations have clearly defined "hypertension" for VA compensation purposes at 38 C.F.R. § 4.104, Diagnostic Code 7101.  Medical evidence during military service does not support a diagnosis of hypertension.  Post-service lay statements from the Veteran regarding the onset of hypertension are inconsistent, and the most probative medical evidence supports the conclusion that hypertension for VA compensation purposes manifested more than a year after retirement from military service.  Therefore, the preponderance of the evidence is against the claim and service connection for hypertension must be denied.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


